PER CURIAM
Defendant appeals his conviction for delivery of a controlled substance, marijuana, ORS 475.992, after trial by a 12-person jury. He contends that the trial court erred by restricting his voir dire of the jury panel to 32 minutes and denying his request for additional time. The court erred. The state does not argue otherwise. Defendant is entitled to a new trial.
We must, however, address defendant’s other assignment that the court erred by denying his motion for judgment of acquittal on the ground that there was insufficient evidence to submit the case to the jury. If the court erred by denying the motion, then defendant is entitled to a judgment of acquittal, not just a new trial. We conclude that there was sufficient evidence for the jury to find defendant guilty of delivery of marijuana under the definition of “delivery” in ORS 475.005(8).
Reversed and remanded for new trial.